Cassoday, J.
The referee’s findings of fact appear to be supported by tbe evidence. A month after the referee’s report had been made and filed, and upon application to set aside the same, the defendant’s attorney made an affidavit to the effect that upon the hearing before the referee he had filed a debtor and creditor statement of account, as required by sec. 5, Circuit Court Eule XXII; but that the referee had neglected and refused to receive and file the same, and had returned it without giving any reason therefor. Such statement does not appear to have entered into the proceedings before the referee in any way. No testimony was given, nor offered to be given, in reference to the same. Besides the report is in part based upon a partial settlement between the parties. Under the circumstances stated, the exception to such failure to receive and file such account must be overruled.
The learned counsel for the defendant contends that the plaintiff was not entitled to the confirmation of the report because the referee failed to determine the amount of gross earnings or expenses during the period of the plaintiff’s service. But the referee found that, after the services, there had been a partial settlement, and the findings are sufficient to support the judgment. A discussion of the evidence in detail would be of no benefit to any one, and there is no question of law involved. It is enough to know that the referees’ findings of fact are supported by the evidence.
By the Cowrt.— The judgment and order of the circuit court are affirmed.